from a judgment of the County Court of Sullivan County, rendered April 4, 1975, convicting defendant on his plea of guilty of the crime of criminal sale of a controlled substance in the third degree. Defendant’s sole contentions on this appeal are that his sentence is unduly harsh and excessive and that the laws under which it was pronounced are unconstitutional. The record reveals that defendant was advised at the time he entered his plea of guilty that the District Attorney would recommend that a minimum three-year term of imprisonment be imposed upon him at the time of sentence. A minimum sentence of eight years and four months of imprisonment for the crime of which he was convicted was authorized (Penal Law, § 220.39; 70.00 subd 3, par [a], cl [iii]). When that recommendation was in fact made, defense counsel asked that it be followed. Furthermore, it appears that the instant guilty plea was accepted in satisfaction of other unspecified charges. Under these circumstances, we cannot say that the minimum term of imprisonment selected by the sentencing court constituted an abuse of discretion. The maximum term of life imprisonment imposed herein was mandated by statute (Penal Law, § 70.00 subd 2, par [a]), and has previously withstood the same type of constitutional attack as defendant now urges upon us (People v Broadie, 37 NY2d 100). Judgment affirmed. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.